                                          Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INA ANN RODMAN,                                     Case No. 18-cv-03732-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                  v.                                         RECONSIDERATION
                                   9

                                  10     OTSUKA AMERICA                                      Re: Dkt. No. 91
                                         PHARMACEUTICAL, INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ina Rodman asks that I reconsider the grant of summary judgment to defendant

                                  14   Otsuka America Pharmaceutical, Inc. (“Otsuka”). She seeks reconsideration of the portion of my

                                  15   order dismissing one of her failure to warn theories based on the allegation that the label on the

                                  16   prescription antipsychotic medication Abilify did not accurately reflect the incidence and risk of

                                  17   developing a movement disorder known as Tardive Dyskinesia (“TD”). Because she either

                                  18   rehashes old arguments and theories raised in the summary judgment briefing or raises evidence

                                  19   and argument for the first time that could reasonably have been raised earlier, her motion for

                                  20   reconsideration is DENIED.

                                  21                                             BACKGROUND

                                  22          Rodman filed this product liability suit for defective design and failure to warn, alleging

                                  23   that she suffers from TD as a result of ingesting Abilify. First Amended Complaint (“FAC”) [Dkt.

                                  24   No. 28]. She alleged three theories with regard to failure to warn: (i) the Abilify label “did not

                                  25   accurately reflect the incidence and risk of developing [TD]” with the use of Abilify (FAC ¶¶ 26,

                                  26   30); (ii) the Abilify label “failed to specifically discuss the fact that [TD] had been reported in

                                  27   patients taking Abilify, including those taking lower doses for depression” (FAC ¶ 25); and (iii)

                                  28   the label failed to “provide[] a discussion or instruction regarding specific methods for screening
                                          Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 2 of 7




                                   1   patient for [TD], such as AIMS (Abnormal Involuntary Movement Scale)” (FAC ¶ 29).

                                   2          On March 2, 2020, both parties filed cross-motions for summary judgment on the failure to

                                   3   warn claim, and Otsuka filed a motion for summary judgment on the design defect claim. Both

                                   4   parties also moved to exclude portions of expert testimony. Otsuka moved to exclude Dr. Laura

                                   5   M. Plunkett’s expert opinion on the adequacy of Abilify’s label. Rodman moved to exclude Dr.

                                   6   Sara J. Polfliet’s expert testimony on grounds that it is duplicative with testimony from Otsuka’s

                                   7   other expert, Dr. Christoph U. Correll, and to exclude certain portions of Dr. Polfliet’s and Dr.

                                   8   Correll’s opinions because they “improperly offer[ed] legal conclusions” regarding the testimony

                                   9   of Dr. John Hawkins, Rodman’s doctor, and speculated as to his state of mind.

                                  10          On May 18, 2020, I granted summary judgment in favor of Otsuka as to both the defective

                                  11   design and failure to warn claims. Order Granting Defendant’s Motion for Summary Judgment

                                  12   (“MSJ Order”) [Dkt. No. 87]. As to Rodman’s failure to warn claim, I dismissed her first theory
Northern District of California
 United States District Court




                                  13   because the lack of expert testimony to support the first element (label adequacy) was fatal. I

                                  14   dismissed her second and third theory because even if the label had included the warning she

                                  15   desired, she did not have enough to support the second element (causation). Dr. Hawkins

                                  16   unequivocally testified that an improved or different label would not have impacted his

                                  17   prescribing decision. He confirmed that he was aware that Abilify could cause TD even in

                                  18   patients taking lower doses and testified that he knew how to monitor for TD symptoms, including

                                  19   using the AIMS test, and monitored Rodman while she was in his care. MSJ Order 14–15.

                                  20          On June 15, 2020, Rodman moved to reconsider the portion of my order dismissing her

                                  21   first failure to warn theory. Plaintiff’s Motion for Reconsideration (“Mot.”) [Dkt. No. 91]. She

                                  22   does not seek reconsideration of my dismissal of her other two failure to warn theories or her

                                  23   design defect claim.

                                  24                                         LEGAL STANDARD

                                  25          Federal Rule of Civil Procedure 59(e) permits a district court to reconsider and amend a

                                  26   previous order under certain circumstances. A motion for reconsideration is appropriate if the

                                  27   court: “(1) is presented with newly discovered evidence, (2) committed clear error or the initial

                                  28   decision was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.
                                                                                         2
                                            Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 3 of 7




                                   1   Dist. No. 1J, Multnomah Cnty., Or. v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); accord

                                   2   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

                                   3   2009); Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).

                                   4   Reconsideration “offers an extraordinary remedy, to be used sparingly in the interests of finality

                                   5   and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)

                                   6   (internal quotation marks omitted). Accordingly, a motion for reconsideration may not be used to

                                   7   raise evidence or argument for the first time that “could reasonably have been raised earlier in the

                                   8   litigation.” Marlyn, 571 F.3d at 880 (internal quotation marks omitted); see also Bhatnagar v.

                                   9   Surrendra Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995) (“[R]eargument should not be used as

                                  10   a means to argue new facts or issues that inexcusably were not presented to the court in the matter

                                  11   previously decided.”) (internal quotation marks omitted).

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13   I.      EXCLUSION OF DR. PLUNKETT’S EXPERT TESTIMONY AND DISMISSAL
                                               OF THE FIRST FAILURE TO WARN THEORY
                                  14
                                               Rodman seeks reconsideration of my decision to exclude Dr. Plunkett’s expert testimony
                                  15
                                       on grounds that Dr. Plunkett properly used the FAERS data and case studies to offer her expert
                                  16
                                       opinion. Mot. 6. She simply restates the same argument she made in her opposition to both
                                  17
                                       Otsuka’s motion for summary judgment and its motion to exclude Dr. Plunkett’s testimony, which
                                  18
                                       I have already considered and rejected. See F.T.C. v. Neovi, Inc., No. 06-CV-1952-JLS JMA,
                                  19
                                       2009 WL 56130, at *2 (S.D. Cal. Jan. 7, 2009), aff’d, 604 F.3d 1150 (9th Cir. 2010) (“A motion
                                  20
                                       for reconsideration is not an opportunity to renew arguments considered and rejected by the court,
                                  21
                                       nor is it an opportunity for a party to re-argue a motion because it is dissatisfied with the original
                                  22
                                       outcome.”).
                                  23
                                               Rodman insists that “[w]hile these sources do not provide exact incidence rates for TD
                                  24
                                       among Abilify users, they provide signals that Otsuka should have investigated in order to change
                                  25
                                       its label.” Mot. 9. This is exactly what she argued in her opposition to Otsuka’s motion to
                                  26
                                       exclude Dr. Plunkett’s testimony. Plaintiff’s Memorandum of Point and Authorities In Opposition
                                  27
                                       To Defendant’s Motion To Exclude Testimony Of Dr. Laura M. Plunkett [Dkt. No. 75] 14
                                  28
                                                                                          3
                                           Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 4 of 7




                                   1   (“Plunkett offers an opinion on Otsuka’s failure to act upon this information.”). I considered this

                                   2   argument and found her attempt to re-characterize Dr. Plunkett’s report in a different way was

                                   3   unconvincing. MSJ Order 11 (finding that the “concluding paragraph in question here, on which

                                   4   Rodman primarily relies for her failure to warn claim, reflects a different conclusion”). Further,

                                   5   even if I considered Rodman’s re-characterization, I found that she failed to explain “how a failure

                                   6   to investigate informs her failure to warn claim.” Id. at 11 n.6. Her explanation was inadequate

                                   7   then and her attempt to bolster that explanation now does not show that a clear error was made.

                                   8   Nor is it appropriate for her to bolster her explanation in ways that “could reasonably have been

                                   9   raised earlier in the litigation.” Marlyn, 571 F.3d at 880 (internal quotation marks omitted).1

                                  10          Her argument that I should reconsider dismissing her failure to warn claim fails for the

                                  11   same reasons. Mot. 12. As I made clear in my order, she relies on Dr. Plunkett’s expert report to

                                  12   argue that she has met the first element (label inadequacy) of her first failure to warn theory. MSJ
Northern District of California
 United States District Court




                                  13   Order 13. Because I excluded Dr. Plunkett’s opinion for extrapolating conclusions beyond the

                                  14   scope of her sources, and that opinion was essential to the first element of Rodman’s failure to

                                  15   warn theory, summary judgment was ultimately granted to Otsuka. Id. In other words, Rodman’s

                                  16   lack of expert testimony to support the first element of her failure to warn claim was fatal.

                                  17          She also asks that I reconsider granting summary judgment because there is a genuine

                                  18   dispute as to whether Dr. Hawkins would have changed his treatment of Rodman had he known

                                  19   that the occurrence of TD was many times higher than reported on the Abilify label. Mot. 12.

                                  20   Here, she challenges the conclusions I made on page 15 of the MSJ Order. But those conclusions

                                  21

                                  22
                                       1
                                         Rodman also argues that the parties “did not have the opportunity to argue the merits of their
                                       respective motions to exclude expert opinions” at the May 6, 2020 hearing and claims that “the
                                  23   opportunity to discuss Dr. Plunkett’s methodology and findings would be helpful to the Court in
                                       determining the admissibility of her testimony.” Mot. 6. Not true. At the outset of the hearing I
                                  24   told the parties that “I’m inclined to strike Dr. Plunkett’s opinion regarding the failure to describe
                                       the risk of [TD], because she didn’t look at the inciden[ce] rate,” and “misrepresented the articles
                                  25   regarding current use.” Transcript of Proceedings Held on May 6, 2020 (“Transcript”) [Dkt. No.
                                       90] 3:25–4:4. I also noted that Rodman “didn’t review the Abilify trials, nor challenge Dr.
                                  26   Correll’s review,” so “the theory that the label understated the incidence and risk of developing
                                       TD fails.” Id. at 4:4–4:7. Rodman’s counsel had ample opportunity to respond to my tentative
                                  27   and address the merits of the motions to exclude expert opinion. I issued my written order after
                                       considering both the extensive summary judgment briefing and oral argument. Rodman cannot
                                  28   seek reconsideration for something I have already considered simply because she is not satisfied
                                       with the result.
                                                                                           4
                                             Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 5 of 7




                                   1   were about the other two failure to warn theories (label did not warn about TD risks even at lower

                                   2   doses and label did not provide instructions on how to monitor TD symptoms), not the first failure

                                   3   to warn theory for which she is seeking reconsideration (label understated the incidence and risk

                                   4   of developing TD). I dismissed the first theory because the lack of expert testimony to support the

                                   5   first element (label adequacy) was fatal. Accordingly, I did not reach the second element of her

                                   6   first theory (i.e., whether Dr. Hawking testified that a label that adequately reflected the incidence

                                   7   and risk of developing TD would have altered his prescribing decision). Rodman cannot ask for

                                   8   reconsideration on something that was not reached in the first place.

                                   9   II.      CHALLENGE TO DR. CORRELL’S EXPERT TESTIMONY
                                  10            Rodman seeks reconsideration of my supposed “finding that Dr. Correll’s 2018 study on

                                  11   the rates of [TD] among users of antipsychotic medications established a true incidence rate of TD

                                  12   among Abilify patients” and my dismissal of “her failure to warn claim even though the findings
Northern District of California
 United States District Court




                                  13   in Dr. Correll’s 2018 study are further evidence that TD occurs more commonly in Abilify

                                  14   patients than stated in the Abilify label.” Mot. 1. Rodman’s challenge is both misguided and

                                  15   belated.

                                  16            First, she claims that I did not consider the actual findings of Dr. Correll’s study on the rate

                                  17   of TD among Abilify users in relation to Dr. Plunkett’s testimony. Mot. 4. But the reliability of

                                  18   Dr. Plunkett’s expert report was at issue, not Dr. Correll’s study. I excluded Dr. Plunkett’s expert

                                  19   opinion because she “exceed[ed] the boundaries of the sources she relie[d] on by going beyond

                                  20   what the sources concluded” in forming her label adequacy opinion. MSJ Order 10. The two

                                  21   studies Dr. Plunkett relied upon—the Peña Study and the FAERS data—both “cautioned that their

                                  22   sources cannot be used to calculate an incidence rate.” Id. at 9. Yet Dr. Plunkett still “compare[d]

                                  23   figures that authors explicitly cautioned are not true incidence rates with the true incidence rate

                                  24   provided in Abilify’s label.” Id. at 10. I found Rodman’s rebuttal that “only Otsuka has the

                                  25   capability to calculate the true incidence rates” unconvincing because Otsuka’s expert, Dr. Correll,

                                  26   claimed that he was able to conduct such a study. Id. I never found that Dr. Correll’s study

                                  27   actually established a true incidence rate of TD among Abilify patients. Dr. Plunkett’s expert

                                  28   report was excluded not because Dr. Correll’s study was “better” but because Dr. Plunkett
                                                                                           5
                                           Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 6 of 7




                                   1   “extrapolated conclusions beyond the scope of her sources,” leading me to conclude that “her

                                   2   opinion on label inadequacy is not the product of reliable principles or methods.” MSJ Order 11–

                                   3   12. The purported comparison between Dr. Correll’s and Dr. Plunkett’s report was never made.

                                   4          Second, her belated challenge that Dr. Correll’s study did not establish a true incidence rate

                                   5   is improper. As I noted both at the hearing and in my written order, Rodman did not seek to

                                   6   exclude the portion of Dr. Correll’s expert opinion in which he discussed his study. MSJ Order 10

                                   7   (Dr. Correll claims he “was able to conduct a true incidence rate study of Abilify” which “Rodman

                                   8   does not seek to exclude”); Transcript 4:4–5 (“[P]laintiffs didn’t review the Abilify trials, nor

                                   9   challenge Dr. Correll's review.”).2 She cannot challenge it now on reconsideration. Alvarez v.

                                  10   NBTY, Inc., No. 17-CV-00567-BAS-BGS, 2020 WL 42767, at *2 (S.D. Cal. Jan. 3, 2020) (citation

                                  11   omitted) (“A Rule 59(e) motion may not be used to raise arguments or present evidence for the

                                  12   first time when they could reasonably have been raised earlier in the litigation.”).
Northern District of California
 United States District Court




                                  13          Rodman contends that, even if Dr. Correll’s study established a true incidence rate, his

                                  14   study actually supports her theory that there was a higher risk of TD among Abilify users than

                                  15   stated in the label. Mot. 4. She offers a new declaration from Dr. Plunkett who claims, for the

                                  16   first time, that the Correll Study is “yet another indicator that the occurrence of [TD] among

                                  17   Abilify patients is greater than the figures that have been stated in the label prior to 2014.”

                                  18   Declaration of Dr. Laura M. Plunkett [Dkt. No. 91-1] ¶ 6. Rodman also submits a new exhibit

                                  19   summarizing public payments from Otsuka to Dr. Correll to challenge the objectiveness of Dr.

                                  20   Correll’s study. Declaration of Perry R. Staub, Jr. [Dkt. No. 91-2]. But “[a] Rule 59(e) motion

                                  21   may not be used to raise arguments or present evidence for the first time when they could

                                  22   reasonably have been raised earlier in the litigation.” Kona Enterprises, 229 F.3d at 890; see also

                                  23   Phillips v. City of Fairfield, No. CIVS040377FCD PAN, 2006 WL 335472, at *2 (E.D. Cal. Feb.

                                  24   10, 2006) (supplemental declaration by expert was based upon facts known to plaintiff at the time

                                  25

                                  26   2
                                         She only moved to exclude Dr. Polfliet’s expert testimony on grounds that it is duplicative with
                                  27   testimony of Dr. Correll, and to exclude certain portions of Dr. Polfliet’s and Dr. Correll’s
                                       opinions because they “improperly offer[ed] legal conclusions” regarding Dr. Hawkins’ testimony
                                  28   and speculated as to his state of mind. MSJ Order 12. I denied these motions as moot given my
                                       ruling on the other motions.
                                                                                         6
                                          Case 3:18-cv-03732-WHO Document 94 Filed 07/22/20 Page 7 of 7




                                   1   of the summary judgment motion, so it was “new” evidence but “not truly newly-discovered”).

                                   2   Therefore, this new argument regarding Dr. Correll’s study, which could have been raised before,

                                   3   is improper.

                                   4          In order to survive summary judgment, it was Rodman’s burden to present affirmative

                                   5   evidence from which a jury could return a verdict in her favor. See Anderson v. Liberty Lobby,

                                   6   477 U.S. 242, 257 (1986). Because she failed to do that, summary judgment was granted to

                                   7   Otsuka. Reconsideration of a final judgment is only granted in “highly unusual circumstances.”

                                   8   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). Reiterating arguments already made and

                                   9   considered or presenting new arguments she could have made earlier are not grounds for

                                  10   reconsideration.

                                  11                                           CONCLUSION

                                  12          For the foregoing reasons, Rodman’s motion for reconsideration is DENIED.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 22, 2020

                                  15

                                  16
                                                                                                  William H. Orrick
                                  17                                                              United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
